Citation Nr: 1547177	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  07-09 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for arthritis of the neck, low back, and left side.

3.  Entitlement to service connection for cervical radiculopathy of the left upper extremity.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for a disability to account for joint and body aches.

8.  Entitlement to service connection for a sore throat.
REPRESENTATION

Appellant represented by:	George T. Sink, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to September 1977 and from February 13, 1991 to April 20, 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2007, August 2013, and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina

This case was brought before the Board in August 2008, August 2009, October 2011, and April 2014.  Each time, the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of the claim.

In June 2008, the Veteran testified at a travel board hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board notes that efforts to obtain the Veteran's service treatment records (STRs) for the period of active service from October 1973 to September 1977 were made, but the RO, in a June 2012 Duty to Assist letter, informed him that these records are unavailable.

Where it appears that STRs are unavailable and/or incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

Concerning the issue of PTSD, in the April 2014 remand, the Board quested that the examiner review and discuss the private medical opinion of J. A. G., M.S.W, L.I.S.W. - C.P, diagnosing the Veteran with PTSD.  In the June 2014 C&P examination report, the VA examiner noted that the Veteran had previously been diagnosed with PTSD, but never specifically addressed the private diagnosis.  Additionally, the June 2014 C&P examination found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5.

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015) (emphasis added).  

The AOJ certified the Veteran's appeal to the Board in July 2011 and therefore, this claim is governed by DSM-IV.  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of service connection for PTSD must also be considered using the DSM-IV criteria.  

For these reasons, the Board finds that the May 2014 C&P examination is inadequate.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A new VA examination is necessary to determine if the Veteran is currently diagnosed with a psychological condition, and if so, if it is etiologically related to active service.

Concerning the issue of arthritis of the neck, low back, and left side, in the April 2014 remand, the Board requested that the examiner review and discuss the lay statements of the Veteran, in the claims file and during his June 2008 travel board hearing, specifically the statements about having to carry a 100 lbs. pack, sleeping on the cold ground in minus 40 degree weather, and having to pull a sled while wearing skis or snowshoes, and the medical evidence of record, to include the VA medical records.  

In a December 2014 C&P Addendum, the examiner noted that after reviewing VBMS, he could not find any STRs that showed the Veteran complaining of neck or back pain after carrying a heavy pack.  As the Board already noted previously, a June 2012 Duty to Assist letter informed the Veteran that his STRs were unavailable, so of course, the VA examiner would not be able to find any complaints of neck or back pain during active service.

For these reasons, the Board finds that the May 2014 C&P examiner's opinion is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A new VA opinion is necessary to determine if the Veteran's current arthritis of the neck, low back, and left side is etiologically related to his claims of having to carry a 100 lbs. pack, sleeping on the cold ground in minus 40 degree weather, and having to pull a sled while wearing skis or snowshoes.  The Board notes that the Veteran's statements have been deemed competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Concerning the issue of cervical radiculopathy of the left upper extremity, in an August 2014 C&P Addendum, the examiner noted that it was less likely than not that the Veteran's current left upper extremity weakness was caused by a cold injury.  The examiner noted that the Veteran had documented left ulnar radiculopathy and this was likely caused by impingement and not a cold injury.  The examiner further noted that the Veteran's current left upper extremity numbness was at least as likely as not related to his current neck conditions.  Thus, the Board finds that the issue of cervical radiculopathy of the left upper extremity is inextricably intertwined with the issue of entitlement to service connection for arthritis of the neck, low back, and left side, and may be secondarily related.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (en banc).  On remand, the Board finds that the AOJ must readjudicate this claim in conjunction with the arthritis claim on appeal and determine if the Veteran's arthritis of the neck, low back, and left side may have either caused or aggravated the Veteran's cervical radiculopathy of the left upper extremity.

Concerning the issues of entitlement to service connection for a right knee disability, headaches, hearing loss, a disability to account for joint and body aches, and a sore throat, the Board notes that the Veteran was denied service connection in a July 2014 rating decision.  In March 2015, the Veteran submitted a Notice of Disagreement (NOD) with the July 2014 rating decision, within one year, and thus, it is timely.  38 C.F.R. § 20.302(a) (2015).  Because the Veteran has filed a NOD with regard to these issues, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2015).

Additionally, in an April 2015 statement, the Veteran's representative requested a Board hearing by live video conference.  The Board notes that the Veteran has already received a hearing with regard to the issues of entitlement to service connection for PTSD, arthritis of the neck, low back, and left side, and cervical radiculopathy of the left upper extremity in June 2008.  According to 38 C.F.R. § 20.700(a) (2015), a hearing on appeal will be granted if an appellant or an appellant's representative acting on his or her behalf expresses a desire to appear in person.  Because the Veteran has already had a hearing on these issues, a new hearing is denied.

However, the Veteran has not had a hearing concerning the issues of a right knee disability, headaches, hearing loss, a disability to account for joint and body aches, and a sore throat.  Even so, the Veteran can only have a hearing on appeals before the Board.  Id.  Because the Veteran has not yet received a statement of the case on these issues, he has not timely perfected his appeal to the Board.  If, after the AOJ has issued a statement of the case, the Veteran timely submits a VA Form 9, substantive appeal, he then would be eligible for a hearing on these issues.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical records of all evaluations and treatment the Veteran received for his PTSD, arthritis of the neck, low back, and left side, and cervical radiculopathy of the left upper extremity.  All requests for records and responses must be associated with the claims folder.

2. After the above has been completed, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric condition diagnosed, to include PTSD.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.  

The VA examiner is then specifically requested to offer the following opinions:  

a. Does the Veteran meet the criteria for a diagnosis of PTSD using either the DSM-IV or DSM-5?  Under both criteria, the VA examiner should identify the stressor(s) supporting the diagnosis, to include the Veteran's reported stressors of witnessing a vehicle accident in Norway in March 1991, as well as witnessing a soldier ski into a tree during special training in Ethan Allen, Vermont, or any other possible stressor.

b. In forming the requested opinions, the examiner is asked to review and discuss the lay statements of the Veteran, in the claims file and during his June 2008 travel board hearing, and the medical evidence of record, to include the VA medical records and opinions and the private medical opinion of J. A. G., M.S.W, L.I.S.W. - C.P.

i. If a diagnosis of PTSD is provided, is it at least as likely as not (a 50 percent probability or higher) that the Veteran's PTSD had its onset during service, or is otherwise related to active service?

ii. If the Veteran fails to meet the criteria for a diagnosis of PTSD under both DSM-IV and DSM-5, the VA examiner should specifically identify which portion(s) of the criteria the Veteran failed to satisfy.

c. Regarding any other psychiatric diagnosis, is it at least as likely as not (a 50 percent probability or higher) that the Veteran's acquired psychiatric condition had its onset during service, or is otherwise related to active service?

3. Regarding the issue of service connection for arthritis of the neck, low back, and left side, obtain an addendum opinion from the same examiner who conducted the May 2014 C&P examination or, if unavailable, the Veteran should be afforded a new VA examination.  If the May 2014 VA examiner determines that an additional examination of the Veteran is necessary to provide the requested opinions, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  

The examiner is asked to review and discuss the Veteran's competent and credible statements, in the claims file and during his June 2008 travel board hearing, specifically the statements about having to carry a 100 lbs. pack, sleeping on the cold ground in minus 40 degree weather, and having to pull a sled while wearing skis or snowshoes, and the medical evidence of record, to include the VA medical records and opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's arthritis of the neck, low back, and left side, was incurred in or related to active duty service, specifically, these incidents.  

4. Regarding the issue of service connection for cervical radiculopathy of the right upper extremity, obtain an addendum opinion from the same examiner who conducted the May 2014 C&P examination or, if unavailable, the Veteran should be afforded a new VA examination.  If the May 2014 VA examiner determines that an additional examination of the Veteran is necessary to provide the requested opinions, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  

The examiner is asked to address whether it is at least as likely as not (50 percent probability or more) that the Veteran's cervical radiculopathy of the right upper extremity was caused or chronically aggravated by his arthritis of the neck, low back, and left side, and to reconcile any opinion provided with the August 2014 C&P Addendum which noted that the Veteran's current left upper extremity numbness was at least as likely as not related to his current neck conditions.

5. Concerning the issues of entitlement to service connection for a right knee disability, headaches, hearing loss, a disability to account for joint and body aches, and a sore throat, provide the Veteran and his representative with a statement of the case.  Please advise the Veteran and his representative of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

6. The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7. The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the baseline before the onset of the aggravation.

8. A complete rationale must be provided for any opinions expressed.  If the requested opinions cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

9. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




